Title: To George Washington from Jeremiah Olney, 8 September 1782
From: Olney, Jeremiah
To: Washington, George


                  
                     Sir
                     Dobbs Ferry 8th Septr 1782.
                  
                  I have the Honor to inClose your Excellency Several Letters Recd yesterday by a Flagg from N. York—the one Recd this Morning for Honble A. Elliot Esqr of N. York shall Send to day in a Flagg that Carry’s Lt Coffield—Lt Shaler was below last Night—he Sent me information, he learnt that admiral Pigott had arriv’d at N. York with Twenty Two Sail of the line a day or Two Since—I have the pleasure to inform your Excellency the State of R. I. have order’d 200 men to be Rais’d for Filling the Regmt, this I have in a Letter (Recd this morning) from his Excellency the Gover. of 26th Ulto the Term & Condition on which they are to be ingag’d is Express’d in the act which I daily Expect by Major Olney when I shall Communicate it to your Excellency—the State have declin’d makeing a Single New appointment, tho’ it was So Essential—I am at a loss to account for their Policy.  I have the Honor to be with Great Esteem Your Excellency’s very Obedt & hume Servt
                  
                     Jereh Olney Lieut. Colo. Comdr
                     post Dobbs Ferry
                  
               